Citation Nr: 0936758	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  03-36 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as difficulty breathing.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from November 1963 to 
November 1965. This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
benefit on appeal. In October 2005, jurisdiction was changed 
from the St. Petersburg, Florida RO to the Nashville, 
Tennessee RO. 

In January 2007, the Board remanded the claim for further 
development. 

The case is now ready for appellate review. 


FINDING OF FACT

The Veteran does not have a respiratory disorder that was 
caused by service or an incident thereof. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a respiratory disorder, claimed as difficulty breathing, are 
not met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the Veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting. Proper 
notice must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the Veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006). In this case, the required VCAA 
notification was provided in letters issued in April 2002, 
July 2003, and November 2005. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) 
held that VA must also provide notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. The Veteran 
received notice consistent with Dingess in October 2006. 
Further, since the preponderance of the evidence is against 
the claim, any question as to the appropriate disability 
rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. 
Service medical evidence, VA outpatient treatment records, 
and private treatment records were associated with the claim 
folder and reviewed in connection with the claim. The Veteran 
indicated that he had been treated by M.C., MD for his 
respiratory condition. The claim was remanded  and VA 
attempted to obtain his medical records from Dr. M.C. on 
numerous occasions, to no avail. The Veteran was informed of 
the numerous attempts to obtain these records, and was also 
asked to provide the records himself. He made no attempt to 
submit these records, and in March 2009, he indicated that he 
did not know the doctor's address and had only gone to him 
one time for treatment. While VA has a duty to assist the 
veteran in substantiating his claim, that duty is not a one-
way street. Woods v. Gober, 14 Vet. App. 214, 224 (2000); see 
also Hurd v. West, 13 Vet. App. 449, 452 (2000) (the Veteran 
cannot passively wait for help from VA). As such, the Board 
finds that any further attempts to secure any additional 
records from Dr. M.C. would be futile. There are no known 
additional records or information to obtain. 

A hearing was offered, and the Veteran declined. The Board 
finds that the record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the Veteran with his 
claim.


Service Connection-Respiratory Disorder

The Veteran claims that service connection is warranted for a 
respiratory disorder, claimed as difficulty breathing. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for respiratory disorder, 
claimed as difficulty breathing as it was not incurred in 
service and was not caused or aggravated by a service-
connected disability. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service medical records show no findings, treatment, or 
diagnosis for a respiratory condition. In connection with a 
separation examination in November 1965, a chest x-ray showed 
the Veteran's heart and lungs were within normal limits. 

After service, there is evidence on periodic occasions 
regarding the Veteran's complaints of shortness of breath. In 
December 1988, a VA electrocardiogram was requested because 
of a clinical history of exertional dyspnea for years, now 
becoming worse. 

In November 2000, a VA pulmonary function test showed mild 
restrictive ventilatory defect. In July 2004, he was seen by 
VA for nasal congestion and it was noted that he had 
occasional shortness of breath with running, but could walk 
for miles without problems. In August 2008, he was 
hospitalized for a coronary bypass grafting times two. During 
that hospitalization, he underwent bronchodilatory therapy. 

Finally, the Veteran notified VA in March 2009, after VA 
attempted to get the Veteran to obtain the medical records 
from Dr. M.C. for his respiratory disorder, that he did not 
have a respiratory disorder but that his difficulty breathing 
was a result of his heart condition. It is important to note 
that the Veteran is not service-connected for a cardiac 
condition and there is no basis to service connect a 
respiratory disorder or difficulty breathing based on its 
relationship to a nonservce connected disability. See 
38 C.F.R. § 3.310.

Under both statute and caselaw, a VA medical examination is 
required when it is necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence including statements 
of the claimant; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."). McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Charles v. Principi, 16 Vet. App. 370 (2002). The 
Veteran has presented no evidence of a respiratory disorder, 
nor a disorder of difficulty breathing, linking it to service 
or a service-connected disability. As such, there is no 
necessity to remand this case for a VA examination.  

Based on the foregoing, service connection for a respiratory 
disorder, claimed as difficulty breathing, is not warranted. 




ORDER

Service connection for a respiratory disorder, claimed as 
difficulty breathing is denied.





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


